Citation Nr: 1107694	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 
1969.

This matter came to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

A March 2006 rating decision denied entitlement to service 
connection for hepatitis C.  The Veteran testified at a RO 
hearing in February 2008.  This matter was remanded in December 
2009.

A September 2008 rating decision denied entitlement to service 
connection for an acquired psychiatric disorder and PTSD.  A 
notice of disagreement was filed in October 2008, a statement of 
the case was issued in June 2009, and a substantive appeal was 
received in July 2009.

The issues of entitlement to service connection for hepatitis C 
and an acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran does not have PTSD.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

With regard to the claim of service connection for PTSD, in April 
2008 a VCAA letter was issued to the Veteran.  The letter 
notified the Veteran of what information and evidence is needed 
to substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will be 
obtained by VA, and notice of the evidence necessary to support a 
disability and effective date.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004); see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service private and 
VA treatment records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

It is noted that the RO did not provide a VA examiner to review 
the claims file for a nexus opinion for the PTSD service 
connection claim but such is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination [for a 
nexus opinion, as applicable] when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case.

As the evidence of record does not contain competent evidence of 
a current disability or persistent or recurrent symptoms of PTSD, 
it is not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
will be discussed in detail below, post-service medical records 
are void of a diagnosis of PTSD.  For all the foregoing reasons, 
the Board concludes that VA's duties to the Veteran have been 
fulfilled with respect to the PTSD issue in appellate status.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2009 and 
2010 Supplement); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV).  

The Veteran claims service connection for PTSD which he asserts 
was incurred due to his active service.  Specifically, the 
Veteran asserts that he underwent cruel, harsh, and inhumane 
treatment, to include name calling and threats on his life.  He 
states that while incarcerated during service, he was forced by 
guards to fight other inmates against his will.  He also stated 
that he was placed in solitary confinement multiple times.  While 
the Veteran has claimed stressors related to his active service, 
the Veteran has not submitted any medical evidence reflecting a 
diagnosis of PTSD, nor has he identified any medical professional 
who has treated him for PTSD.  The entirety of the VA and private 
medical records have been reviewed, and the medical records do 
not reflect a diagnosis of PTSD.  Specifically, the Veteran 
sought VA emergency room treatment in December 1990 and was 
admitted until January 18, 1991.  The Axis I diagnoses rendered 
were alcohol abuse and situational depression, and the Axis II 
diagnoses rendered were cluster B personality traits, and anti-
social narcissistic.  In November 1993, the Veteran was admitted 
with a long history of alcohol, cocaine abuse, and psychosis.  
The diagnoses rendered were alcohol abuse; cocaine abuse; and, 
history of paranoid schizophrenia.  In November 1999, the Veteran 
was admitted to a VA Medical Center (VAMC) due to homicidal 
thoughts and auditory hallucinations.  Paranoid schizophrenia was 
diagnosed, as was substance abuse and alcohol abuse.  Since that 
time, the Veteran has been periodically treated for paranoid 
schizophrenia, alcohol and cocaine dependence, and depression.  A 
March 2006 VA  outpatient treatment record reflects that the 
Veteran's alcohol and cocaine dependence had been in remission 
for four years.  The record also reflects that his schizophrenia 
is well controlled and unrelated to cocaine.  The treatment 
records on file from December 1990 to December 2007 do not 
reflect a diagnosis of PTSD.  In May 2004, the Veteran underwent 
a PTSD screen wherein he reported nightmares about death, seeing 
dead friends, and witnessing a friend die from a gunshot wound, 
but PTSD was not diagnosed at that time.  Likewise, VA treatment 
records generated subsequent to such screening do not reference 
or reflect a diagnosis of PTSD or history of PTSD.  As there has 
not been a diagnosis of PTSD as required by 38 C.F.R. § 3.304(f), 
entitlement to service connection for PTSD is not established.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).

In reaching this decision, the Board has considered the Veteran's 
assertions that he currently has PTSD, due to the stressful 
incidents which he described.  In adjudicating this claim, the 
Board must assess the Veteran's competence and credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).

The Veteran, however, is not competent to diagnose PTSD as he 
lacks specialized education, training and experience.  Thus, the 
Veteran's own statements are not competent and not probative 
evidence that he has PTSD.

The preponderance of the evidence is against the Veteran's claim 
of service connection for PTSD.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
ORDER

Service connection for PTSD is denied.


REMAND

The Board notes that per the December 2009 Board Remand which 
ordered further development pertaining to the issue of 
entitlement to service connection for hepatitis C, the Veteran 
was afforded a VA examination in March 2010.  Subsequent to such 
examination, the RO/AMC did not issue a supplemental statement of 
the case.  

In the March 2010 VA examination report, the Veteran claimed that 
he contracted hepatitis C during service due to vaccinations he 
received as "they were injecting everybody with the same 
needle."  He denied having sex with males or eating his own 
feces.  He stated that he had not used alcohol in over 8 years 
and used crack in the past.  He denied IV drugs in the past; 
however, heroin and cocaine were found in the chart.  Sex with a 
prostitute was reflected in a September 2000 entry and he 
contracted syphilis in November 1999.  The examiner reviewed the 
claims folder, and opined that eating one's own feces is not an 
indicator for hepatitis C.  His risk factors which were the most 
likely cause of hepatitis C were multiple vaccinations via shot 
gun during service, and homosexual behavior during service.  It 
was not  explained why sex with a prostitute or IV drug use after 
service were less likely factors.  The examiner opined that 
hepatitis C is due to or a result of multiple vaccinations via 
shot gun and observed homosexual behavior.  In the accompanying 
rationale, the examiner stated that the multiple vaccinations via 
shot gun was based strictly on the report of the Veteran, but 
that homosexual behavior was noted in military records and is a 
known risk factor for hepatitis.  The claims folder should be 
returned to the March 2010 VA examiner for clarification.  

When no preexisting condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden 
is met, then the Veteran is not entitled to service- connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the Veteran's claim 
is one for service connection.  This means that no deduction for 
the degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

A Report of Medical Examination performed in March 1968 for 
induction purposes reflects that the Veteran's 'psychiatric' 
state was clinically evaluated as normal.  On a March 1968 Report 
of Medical History, the Veteran checked the 'No' boxes for 
'depression or excessive worry' and 'nervous trouble of any 
sort.'  Consequently, the Veteran is presumed to have entered 
service in sound condition as it pertains to his mental health.  
See 38 U.S.C.A. § 1132.

An August 1968 'Clinical Record Cover Sheet' reflects diagnoses 
of immature personality and inadequate personality.  A Report of 
Medical Examination dated in June 1969 reflects that the 
Veteran's 'psychiatric' state was clinically evaluated as normal.

As detailed hereinabove, service personnel records contain two 
separate 'Record of Proceedings Under Article 15, USMJ' in April 
1968 and September 1968.  In May 1969, the Veteran was found 
guilty of violating Article 86, and was sentenced to confinement 
at hard labor for six months and forfeited pay.  He was confined 
in the Post Stockade at Fort Campbell, Kentucky.  

A May 1969 'Certificate of Psychiatric Evaluation' reflects a 
diagnosis of inadequate personality as manifested by long history 
of maladaptive behavior, low impulse control, low stress 
tolerance, admitted sexual perversion, and numerous arrests in 
civilian life.  The Veteran was psychiatrically cleared for 
further command disposition and administrative separation was 
recommended.

In light of the documented reports of behavioral problems during 
service, and the diagnoses reflected in the service personnel 
records, to include immature personality and inadequate 
personality, the Board has determined that the Veteran should be 
afforded a VA examination to assess the nature and etiology of 
his claimed acquired psychiatric disorder.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In light of this matter being remanded, the RO/AMC should request 
updated VA outpatient treatment records from the Memphis, 
Tennessee VAMC for the period February 21, 2008, to the present.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA outpatient treatment records 
should be obtained from the Memphis VAMC for 
the period February 21, 2008, to the 
present.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

2.  The claims folder should be returned to 
the March 2010 VA examiner to clarify 
whether it is at least as likely as not 
(a 50% or higher degree of probability) that 
hepatitis C had its clinical onset in 
service or is otherwise related to service.  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should discuss all 
risk factors including sex with a prostitute 
and IV drug use after service in addition to 
multiple vaccinations via shot gun and 
observed homosexual behavior in service in 
determining whether hepatitis C is related 
to active service.  

3.  The Veteran should be scheduled for a VA 
examination to ascertain the nature and 
etiology of his claimed acquired psychiatric 
disorder.  It is imperative that the claims 
folder, to include all service treatment 
records, service personnel records, and 
post-service treatment records, be reviewed 
in conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  For each psychiatric disability 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that it had its clinical onset 
in service or is otherwise related to 
service.  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the service treatment records, 
service personnel records, and post-service 
diagnoses.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


